It appears that the Industrial Commission made an award to Mary F. Rudd for the death of her husband and that subsequently an additional award was made under Section 13 of the General Safety Standards for Workshops and Factories which award has not been paid,' the commission claiming that it could not pay the award from the general fund until collection of said award from the employer could be made.
Rudd in the Supreme Court contends: That the commission is under a duty to pay the additional award from the State Insurance Fund regardless whether or not collection is made from the employer.